ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Transdev Services, Inc.                       ) ASBCA Nos. 62654, 62655
                                              )
Under Contract No. CQ18068                    )

APPEARANCES FOR THE APPELLANT:                   Dawn E. Stern, Esq.
                                                 Brett Ingerman, Esq.
                                                 Harry Rudo, Esq.
                                                  DLA PIPER LLP
                                                  Baltimore, MD

APPEARANCES FOR THE AUTHORITY:                   Jon B. Crocker, Esq.
                                                  Chief Counsel
                                                  Washington Metropolitan Area
                                                   Transit Authority
                                                  Washington, DC

                                                 Attison L. Barnes, III, Esq.
                                                 Tracye Winfrey Howard, Esq.
                                                 George E. Petel, Esq.
                                                  Wiley Rein LLP
                                                  Washington, DC

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 1, 2022




                                              DAVID B. STINSON
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62654, 62655, Appeals of Transdev
Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 2, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2